Case: 20-40040     Document: 00515956039        Page: 1    Date Filed: 07/28/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 28, 2021
                                 No. 20-40040                           Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Joel Vargas; Angelica Maria Vargas,

                                                      Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                   USDC Nos. 1:18-CR-7-3 and 1:18-CR-7-5


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Patrick E. Higginbotham, Circuit Judge:
         A jury convicted Joel Vargas on two counts of transporting stolen
   goods in interstate or foreign commerce and one count of conspiracy to do
   the same based on his leadership of a crew of burglars, which targeted
   commercial tire stores. The jury also convicted Joel’s wife, Angelica, of
   conspiracy to transport stolen goods based on her role as the crew’s
   paymaster and alternate burglary driver. Finally, the jury convicted Joel of
   witness tampering based on evidence that he threatened the father of the
   crew member who cooperated with law enforcement in Joel’s arrest.
Case: 20-40040     Document: 00515956039           Page: 2      Date Filed: 07/28/2021




                                    No. 20-40040


          On appeal, the Vargases contend that the district court impermissibly
   amended the indictment at trial and that the Government failed to produce
   sufficient evidence to sustain any of their convictions. We AFFIRM.
                                         I.
          For nearly a decade, Joel worked with his brother Arthur, burglarizing
   commercial tire dealers throughout Texas and reselling stolen truck tires.
   The brothers and their confederates would cut through fencing and metal
   storage buildings, disable the security systems, and take the tires away in
   stolen U-Haul trucks. The brothers committed dozens of burglaries in this
   manner, but two are particularly relevant here because they are the specific
   incidents for which the Government indicted Joel: (1) a December 17, 2017
   burglary of a Goodyear Store in Beaumont, Texas and (2) a December 22,
   2017 burglary of a Goodyear Store in Longview, Texas. Joel organized and
   participated in both jobs, employing the same methods described above, and
   making off with $38,094 and $33,100 in merchandise.
          The high volume of similar tire-dealer burglaries eventually caught the
   attention of law enforcement. In 2017, Detective Tina Lewallen of the
   Beaumont Police Department was attempting to solve the local Goodyear
   heist when she discovered that tire dealers across Texas had been hit in a
   similar fashion. She called local police departments and was given the names
   Arthur Vargas, Joel Vargas, Barkhi Holley, and Alfonso Sosa as persons
   arrested or suspected in connection with the burglaries. Lewallen eventually
   made contact with Public Safety Special Agent Carol Frost in San Antonio,
   who had been investigating a similar string of burglaries.
          Lewallen and Frost, together with federal authorities, then
   coordinated a sting operation in which they used an undercover agent to
   induce Arthur and several crew members to pick up a load of stolen tires in
   Lake Charles, Louisiana and transport them back to Texas. Arthur took the




                                         2
Case: 20-40040      Document: 00515956039          Page: 3   Date Filed: 07/28/2021




                                    No. 20-40040


   bait, and on January 19, 2018, he and several crew members drove to Lake
   Charles and loaded the stolen tires into a U-Haul. Beaumont police promptly
   arrested Arthur, et al. as they returned to Texas. When Lewallen interviewed
   one of the arrested crew members, Barkhi Holley, he admitted committing
   additional burglaries with Arthur’s brother, Joel. Holley also identified other
   crew members who remained at large, including Angelica Vargas, Alfonso
   Sosa, and Ramon Gonzales.
          Several crew members told Lewallen that Joel stored his tires on
   property owned by Ramon’s father, Mario Gonzales. So, Lewallen and Frost
   went searching for Ramon and Mario. When officers located the father and
   son, Ramon admitted that he had been committing burglaries with Joel and
   that Joel had another job planned for that very evening, April 10, 2018.
   Ramon agreed to assist the officers in a sting operation and accompanied
   them to the site of the planned job. Officers arrested several crew members
   as they were loosening lug nuts on a truck wheel. Joel was stopped nearby,
   and arresting officers found the tools of his trade—“a heavy-duty bottle jack,
   and numerous wooden blocks of the type on which trucks were left”—in his
   vehicle.
          Shortly after bonding out of jail, Joel paid a visit to Mario. Joel told
   Mario that Ramon had set him up on the night of his arrest. Joel wanted
   Mario to convince Ramon to change his story regarding the failed burglary.
   Joel, knowing that Mario belonged to an outlaw biker club affiliated with the
   Bandidos MC, told him that the “red and gold” (the MC’s colors) “would
   not be happy” if they knew that Ramon had cooperated with law
   enforcement. Mario understood Joel was threatening to jeopardize his status
   in the club and perhaps incite club members to retaliate for Ramon
   “snitching” to law enforcement. Mario called Agent Frost shortly after his
   encounter with Joel, warning her that “he might have to kill someone” if they
   came to his place.



                                          3
Case: 20-40040      Document: 00515956039           Page: 4   Date Filed: 07/28/2021




                                     No. 20-40040


          In January 2019, an Eastern District of Texas grand jury returned a
   four-count indictment against Joel and Angelica Vargas. Joel was indicted on
   two counts of transporting stolen goods “in interstate commerce from the
   State of Texas to Mexico” in violation of 18 U.S.C. § 2314, on the theory that
   he sold the tires from the December 17 & 22, 2017 burglaries to individuals
   who then resold them in Mexico. The grand jury indicted both Joel and
   Angelica on one count of conspiracy “to transport stolen tires in interstate
   commerce.” Finally, the grand jury indicted Joel on one count of attempting
   to “intimidate, threaten, and corruptly persuade” Ramon to change his
   testimony in connection with the grand jury’s investigation.
          Joel and Angelica went to trial on all four counts. In addition to the
   facts recited above, the jury heard testimony from former crew members
   about Joel’s connections to the Mexican tire market. Regarding Angelica,
   former crew members described her as the crew’s paymaster, who would also
   drive and provide a change of cars when needed for a burglary. Finally, crew
   members told the jury that around August or September of 2017, Joel and
   Arthur had a falling-out and that the two worked on separate burglaries from
   that point until their respective arrests in 2018.
          At the close of trial, the district court instructed the jurors that they
   could convict Joel on Counts One and Two if they found he “transported or
   caused to be transported in interstate or foreign commerce items of stolen
   property.” On Count Three, the court instructed the jurors that they could
   find Joel and Angelica guilty if they “made an agreement to commit the crime
   of interstate or foreign transportation of stolen property.” After four days of
   testimony, and two hours of deliberation, the jury convicted Joel on all four
   counts and convicted Angelica on the lone count of conspiracy with which
   she was charged. The district court sentenced Joel to 120 months each on
   Counts One and Two, 60 months on Count Three, and 235 months on Count




                                          4
Case: 20-40040          Document: 00515956039              Page: 5       Date Filed: 07/28/2021




                                           No. 20-40040


   Four, all to be served concurrently. The district court sentenced Angelica to
   60 months on Count Three.
          Both Joel and Angelica appealed.
                                                   II.
          Joel and Angelica raise two types of arguments on appeal. First, they
   contend that the district court impermissibly broadened the bases on which
   the jury could convict them on Counts One, Two, and Three, resulting in a
   constructive amendment of the indictment, which violated their Fifth
   Amendment rights. Second, Joel and Angelica challenge the sufficiency of
   the evidence supporting their convictions.
          A. Constructive Amendment
          Joel and Angelica argue that the district court’s instructions to the jury
   constructively amended the indictment on Counts One, Two, and Three.
   Because the Vargases raise this argument for the first time on appeal, we
   review for plain error. 1 To prevail under the plain error standard, the
   Vargases must show “(1) there is an error, (2) that is clear or obvious, and (3)
   that affects [their] substantial rights” and that “seriously affect[s] the
   fairness, integrity, or public reputation of judicial proceedings.” 2
   “Ordinarily, to show that a clear and obvious error affected his substantial
   rights, a defendant must show a reasonable probability that, but for the error,




          1
              United States v. Stanford, 805 F.3d 557, 566 (5th Cir. 2015).
          2
              Id. (internal quotations omitted).




                                                   5
Case: 20-40040           Document: 00515956039               Page: 6      Date Filed: 07/28/2021




                                            No. 20-40040


   the outcome of the proceeding would have been different.” 3 If this showing
   is made, then we have discretion to correct the error. 4
          “A criminal defendant has a Fifth Amendment right to be tried only
   on charges presented in a grand jury indictment, and therefore only the grand
   jury   may        amend       an    indictment       once     it   has     been   issued.” 5
   “A constructive amendment occurs . . . when the Government is allowed to
   prove an essential element of the crime on an alternative basis permitted by
   the statute but not charged in the indictment.” 6 The Vargases contend that
   the district court’s instructions allowed the jury to convict on alternative
   jurisdictional bases not charged in the indictment.
          On Counts One & Two, Joel argues that the district court’s
   instructions indicated to the jury that it could convict him if he transported
   stolen goods in foreign or interstate commerce, whereas the indictment made
   it clear that Joel was charged only with transporting goods in foreign
   commerce, from Texas to Mexico. The indictment is imprecise. Both Counts
   One and Two use the term “interstate commerce” but then reference only
   Joel’s supposed commerce with Mexico. It is difficult for Joel to maintain
   that the district court amended the indictment by instructing the jury using
   the same word contained in the indictment—“interstate commerce”—even
   if it is apparent that what the indictment really meant was foreign commerce.




          3
               United States v. Staggers, 961 F.3d 745, 755 (5th Cir. 2020) (internal quotations
   omitted).
          4
               Id.
          5
               United States v. Daniels, 252 F.3d 411, 413 (5th Cir. 2001).
          6
               United States v. Diaz, 941 F.3d 729, 736 (5th Cir. 2019) (internal quotations
   omitted).




                                                   6
Case: 20-40040          Document: 00515956039             Page: 7       Date Filed: 07/28/2021




                                          No. 20-40040


   But assuming Joel is correct that this was not only an error, but a plain one,
   he offers no argument for how this discrepancy violated his substantial rights.
          From the prosecution’s opening statement, to its case-in-chief, to its
   closing statement, the trial record makes clear that the Government was
   attempting to prove that Joel sold tires into Mexico. The Government
   provided no evidence that Joel himself transported tires from or sold tires to
   states beyond Texas. So, it is unclear what evidence the jury might have used
   to convict him for purely domestic, interstate transport—Joel does not
   identify any. Thus, it is highly probable that the jury convicted Joel on Counts
   One and Two based on the conduct charged in the indictment and highly
   improbable that the alleged amendment led to Joel’s convictions.
          On Count Three, Joel and Angelica contend that the indictment
   charged them with conspiracy to transport stolen goods only in interstate
   commerce, while the court’s instructions to the jury again permitted a
   conviction based on either interstate or foreign commerce. Unlike Counts
   One and Two, Count Three referenced not Mexico but the Lake Charles,
   Louisiana burglary that led to Arthur’s arrest. This indicates that the grand
   jury indicted Joel and Angelica for having been part of a larger tire-theft
   conspiracy that transported stolen tires into Texas from Louisiana. Because
   Count Three of the indictment did not refer to Mexico or to foreign
   commerce generally, the district court’s instructions broadened the
   jurisdictional bases for conviction when it added “foreign transportation” to
   the jury instructions on this Count. But again, neither defendant identifies a
   resulting effect on their substantial rights, at least not one that “seriously
   affects the fairness, integrity, or public reputation of judicial proceedings.” 7
   Leaving the question of Mexican commerce for later, the Government’s


          7
              United States v. McGilberry, 480 F.3d 326, 331–32 (5th Cir. 2007).




                                                 7
Case: 20-40040             Document: 00515956039              Page: 8      Date Filed: 07/28/2021




                                              No. 20-40040


   evidence supported the theory that Joel, Angelica, and Arthur were involved
   in a single tire-theft conspiracy that persisted at the time of the Lake Charles
   job, despite the brothers’ alleged falling-out in 2017. 8 Thus, the Vargases
   cannot show the amendment affected their substantial rights because the trial
   record contained evidence supporting a guilty verdict on the crime actually
   charged in the indictment. And in such cases, we decline to exercise our
   discretion to grant relief on a constructive amendment claim. 9
            B. Transportation of Stolen Goods in Foreign Commerce
            Joel challenges the sufficiency of the evidence to convict him on
   Counts One and Two of the superseding indictment. Because Joel moved for
   an acquittal at the close of the Government’s case, we review the sufficiency
   of the evidence de novo. 10 We assess a sufficiency challenge by asking
   whether “any rational trier of fact could have found the essential elements of
   the crime beyond a reasonable doubt.” 11 “Courts are to ‘accept all credibility
   choices and reasonable inferences made by the trier of fact which tend to
   support the verdict.’” 12 Nonetheless, “the evidence presented must allow
   the jury “to find every element of the offense beyond a reasonable doubt.” 13




            8
            As discussed later, the jury reasonably resolved the Vargases’ withdrawal defense
   in the Government’s favor.
            9
                 See, e.g., McGilberry, 480 F.3d at 332.
            10
                 United States v. Woerner, 709 F.3d 527, 535 (5th Cir. 2013).
            11
                 United States v. Vargas-Ocampo, 747 F.3d 299, 301 (5th Cir. 2014) (emphasis
   original).
            12
              United States v. Velasquez, 881 F.3d 314, 328 (5th Cir. 2018) (quoting United
   States v. Moreno-Gonzalez, 662 F.3d 369, 372 (5th Cir. 2011)).
            13
                 United States v. Rojas Alvarez, 451 F.3d 320, 333 (5th Cir. 2006).




                                                     8
Case: 20-40040          Document: 00515956039               Page: 9       Date Filed: 07/28/2021




                                            No. 20-40040


   And the Government “must do more than pile inference upon inference” to
   sustain a conviction. 14
          In Counts One and Two, the Government charged Joel with
   transportation of stolen property from the December 17 and 22, 2017
   burglaries in violation of 18 U.S.C. § 2314. To obtain a conviction under §
   2314, the Government had the burden of proving “(1) the interstate
   transportation of (2) goods, merchandise, wares, money, or securities valued
   at $5,000 or more . . . (3) with knowledge that such items have been stolen,
   converted, or taken by fraud.” 15 Joel contends the Government failed to
   prove the first element because its evidence did not establish that tires from
   the charged burglaries “were transported in interstate commerce from the
   State of Texas to Mexico.”
          “Transport of the goods through interstate commerce is an element
   of the crime which the Government must prove to obtain a conviction.” 16
   The Government may do so using circumstantial evidence. 17 Further, the
   Government need only show that the defendant caused stolen goods to travel
   in interstate (or foreign) commerce; it need not show that the defendant
   personally transported the goods or could foresee the stolen goods would
   travel across state lines. 18
          Although this is a close question, we hold that the Government offered
   enough evidence for a rational juror to conclude that Joel sold his stolen tires


          14
               United States v. Maseratti, 1 F.3d 330, 337 (5th Cir. 1993).
          15
               United States v. Danhach, 815 F.3d 228, 235 (5th Cir. 2016) (internal quotations
   omitted).
          16
               United States v. Henriques, 234 F.3d 263, 265 (5th Cir. 2000).
          17
               See 66 Am. Jur. 2d Receiving Stolen Property § 53.
          18
               United States v. Bremers, 54 F. App’x 591 (5th Cir. 2002).




                                                  9
Case: 20-40040         Document: 00515956039              Page: 10       Date Filed: 07/28/2021




                                          No. 20-40040


   to buyers who then transported or sold them into Mexico. Michael Lopez, a
   member of the tire-theft crew until his 2013 arrest, testified that Joel often
   sold tires to a Mexican man living in San Antonio. This buyer told Joel and
   Lopez that “he had people that were in Mexico that he would give tires to.”
   Lopez stated that there was no doubt in his mind that the tires ended up in
   Mexico. Barkhi Holley also testified that the crew often sold tires to buyers
   who resold them in Mexico. Holley’s testimony was specific to Arthur’s
   sales, but in tandem with Lopez’s testimony, the evidence at trial illustrated
   how Joel disposed of stolen tires and established that the crew generally, and
   Joel specifically, had contacts with Mexican buyers. Given the depth and
   breadth of this tire theft operation, we are persuaded that jurors could
   reasonably conclude that Joel’s behavior in 2017 was similar to his prior
   behavior and that the stolen tires he sold reached Mexican markets.
          C. Conspiracy to Transport Stolen Goods in Interstate Commerce
          Joel and Angelica raise a similar sufficiency challenge to the evidence
   supporting their convictions on Count Three for conspiracy to violate § 2314.
   We review this claim under the same de novo standard, viewing the evidence
   and available inferences in the light most favorable to the jury’s verdict. 19
          To prove conspiracy, the Government needed to show “(1) an
   agreement between two or more persons (2) to commit the underlying crimes
   and (3) an overt act committed by one of the conspirators in furtherance of
   the agreement.” 20 The Vargases challenge the Government’s proof of the
   underlying crime element. Again, the focus of the Vargases’ attack is on
   § 2314’s interstate transportation element, but on the conspiracy count, they


          19
           Like Joel, Angelica moved for a judgment of acquittal at the close of the
   Government’s case.
          20
               United States v. Onyiego, 286 F.3d 249, 254 (5th Cir. 2002).




                                                10
Case: 20-40040         Document: 00515956039                 Page: 11        Date Filed: 07/28/2021




                                            No. 20-40040


   run into the difficulty that Arthur was caught transporting stolen tires from
   Louisiana to Texas, which tends to establish that the larger tire-theft
   conspiracy had the necessary interstate component. The Vargases attempt to
   overcome this difficulty by asserting that Joel’s crew “split” with Arthur’s
   crew around August 2017, after the brothers had a falling-out. The Vargases
   argue that because the crews effectively split before Arthur’s Louisiana job,
   the Government cannot use the interstate nature of that burglary to convict
   them for conspiracy.
          By asserting that the burglary crews split up, Joel and Angelica
   essentially argue that they withdrew from the conspiracy with Arthur and
   started a new criminal conspiracy, one with the same methods and aims but
   without the interstate element. But “[a] defendant is presumed to continue
   in a conspiracy unless he makes a substantial affirmative showing of
   withdrawal,         abandonment,           or        defeat     of   the      conspiratorial
   purpose.” 21 “Establishing individual withdrawal [is] a burden that rest[s]
   firmly on the defendant regardless of when the purported withdrawal took
   place”—a burden perfectly consistent with due process because withdrawal
   is an affirmative defense, not an element of the charged offense. 22 “In order
   to show withdrawal, the defendant must show that he has committed
   affirmative acts inconsistent with the object of the conspiracy that are
   communicated in a manner reasonably calculated to reach conspirators.” 23
   Thus, it was not the Government’s responsibility to “overcome . . . beyond
   a reasonable doubt” the Vargases’ assertion of a withdrawal via “split”; it



          21
               United States v. Torres, 114 F.3d 520, 525 (5th Cir. 1997).
          22
               Smith v. United States, 568 U.S. 106, 110 (2013).
          23
               United States v. Heard, 709 F.3d 413, 428 (5th Cir. 2013) (internal quotations
   omitted).




                                                   11
Case: 20-40040            Document: 00515956039              Page: 12      Date Filed: 07/28/2021




                                              No. 20-40040


   was the Vargases’ burden to prove to the jury’s satisfaction that after 2017
   they were no longer involved with Arthur. 24
            “Given the absence of any jury determination that [the Vargases] left
   the conspiracy, we can overrule part of the verdict and find withdrawal only
   if [the Vargases] can show that is the only reasonable view of the evidence.” 25
   The Vargases cannot make this showing. Joel does not deny that he continued
   pursuing the same criminal ends even after the supposed split with Arthur.
   And the Government offered evidence that despite the personal falling-out
   between brothers, the business of the burglary ring continued apace. For
   instance, the jury heard evidence that after the supposed split at least two
   crew members worked with both Joel and Arthur and that the separate crews
   continued to operate as one “big group.” Crew members who generally
   worked with Arthur still knew about and discussed the burglaries undertaken
   by those working with Joel. The jury heard testimony about the alleged split
   and rejected the assertion of withdrawal, concluding that the nominally
   separate crews remained, in effect, one conspiracy. Such a fact finding is
   founded largely on a “credibility choice,” which this Court is bound to
   respect because it is not clearly unreasonable. 26
            Angelica separately argues that the jury had insufficient evidence from
   which to infer that she agreed to join the conspiracy. Her brief portrays her
   as a simple payroll clerk, unaware of the source of the money she was
   dispensing to Joel’s associates after the burglaries. But the evidence at trial
   revealed considerably more about Angelica’s role. For instance, Ramon



            24
                 Smith, 568 U.S. at 110.
            25
                 United States v. Hoffman, 901 F.3d 523, 545 (5th Cir. 2018), as revised (Aug. 28,
   2018).
            26
                 Portillo, 969 F.3d at 164.




                                                   12
Case: 20-40040       Document: 00515956039              Page: 13      Date Filed: 07/28/2021




                                        No. 20-40040


   Gonzales testified that Angelica acted as an auxiliary driver for burglaries,
   providing the crew with an alternate vehicle to help them escape the notice
   of would-be witnesses. Barkhi Holley also told law enforcement that Angelica
   participated in a job in Bryan, Texas with both Joel and Arthur and that
   “Angelica had driven to commit at least six burglaries.” When asked at trial
   if he still thought his statement was true, he said “I believe so.” This was
   more than adequate evidence for the jury to infer that Angelica knew of and
   assented to participate in the tire-theft conspiracy.
           Defense counsel attempted to discredit Holley’s testimony by
   exploring his history of drug-use on cross examination, but credibility
   determinations are the jury’s province. Moreover, Angelica has not disputed
   the accuracy or credibility of Ramon’s testimony. To the extent Angelica
   argues that the jury had insufficient evidence to infer her knowledge of the
   conspiracy’s interstate dimension, the argument is unavailing; the
   Government was not required to prove she actually knew of the interstate
   transport, which is jurisdictional only. 27
           D. Witness Tampering
           Finally, Joel challenges the sufficiency of the evidence to convict him
   on Count Four, for tampering with a witness—Ramon Gonzales, in violation
   of 18 U.S.C. § 1512(b)(1). This charge stemmed from Joel’s visit to Ramon’s
   father, Mario, during which Joel said that the outlaw motorcycle club to
   which Mario belonged “would not be happy” if they learned that Ramon had
   assisted law enforcement in arresting Joel. Mario testified that Joel wanted




           27
             Bremers, 54 F. App’x 591, at *6 (citing United States v. Mitchell, 588 F.2d 481,
   483 (5th Cir. 1979)).




                                              13
Case: 20-40040          Document: 00515956039             Page: 14       Date Filed: 07/28/2021




                                           No. 20-40040


   him to ensure “that [his] son told a different story” about the burglary that
   led to Joel’s arrest.
           Joel first argues that no reasonable juror could have credited Mario’s
   account of the threats Joel made because Mario gave conflicting testimony
   regarding when he told law enforcement about those threats. But “this
   [C]ourt’s role does not extend to . . . assessing the credibility of
   witnesses,” 28 and we “cannot nullify the jury’s verdict based on the
   assertion that the testimony offered at trial was not credible.” 29 Mario
   initially testified that he told law enforcement about his encounter with Joel
   in April 2018, a few days after Joel got out of jail. But he later indicated that
   he did not inform law enforcement until January 2019. Mario’s testimony
   may have been inconsistent on this fact, but Officer Lewallen’s testimony and
   her case report corroborated Mario’s original answer—that he first contacted
   law enforcement regarding Joel’s threats in April 2018. Thus, there was a
   factual dispute and a credibility issue at trial, which the jury alone was
   entrusted with resolving. They did so in the Government’s favor. 30
           Joel also contends that he could not be convicted under § 1512 because
   he could not have foreseen a prosecution by federal authorities after his
   arrest. 31 To be convicted under § 1512, a defendant must be able to foresee



           28
                United States v. Beacham, 774 F.3d 267, 274 (5th Cir. 2014) (internal quotations
   omitted).
           29
                Id.
           30
              See United States v. Harris, 821 F.3d 589, 601 (5th Cir. 2016) (“To the extent
   that the evidence could have supported a finding of either good faith or intent to defraud,
   we are not free to second-guess the jury’s choice of one view of the evidence over
   another.”).
           31
             Having been arrested in the sting operation, Joel clearly knew that some sort of
   criminal proceeding was in the offing by the time he visited Mario Gonzales.




                                                 14
Case: 20-40040         Document: 00515956039              Page: 15       Date Filed: 07/28/2021




                                           No. 20-40040


   an official proceeding when he tampers with a witness, 32 but there is no
   requirement that the defendant foresee the nature of the authority initiating
   that proceeding, as the text of § 1512 makes plain:
          In a prosecution for an offense under this section, no state of
          mind need be proved with respect to the circumstance--
          (1) that the official proceeding before a judge, court, magistrate
          judge, grand jury, or Government agency is before a judge or
          court of the United States, a United States magistrate judge, a
          bankruptcy judge, a Federal grand jury, or a Federal
          Government agency[.] 33
   Thus, it is irrelevant whether Joel had the prescience to anticipate that he
   would face federal, not state, criminal charges following his arrest.
                                                III.
          We AFFIRM Joel Vargas’s convictions for transporting stolen
   goods, conspiracy, and witness tampering. We also AFFIRM Angelica
   Vargas’s conviction for conspiracy to transport stolen goods.




          32
               See United States v. Delgado, 984 F.3d 435, 452 (5th Cir. 2021).
          33
               18 U.S.C. § 1512(g).




                                                 15